SHERWOOD and POLLEY, JJ.,
dissent from the view expressed by the majority of the court that present practitioners should pay a fee of $12, instead of a fee of $2, for their certificates.
The act expressly provides that “the fee to be paid by an applicant for an examination * * * to practice bartering is ten dollars.” Section 17. It also expressly provides that barbers who have heretofore practiced in the state “shall be granted a certificate * * * without examination.” Section 12. The only fee prescribed by the act for issuing a certificate to practice bartering is $2. This the applicant tendered with his application. We think the judgment of the lower court should be affirmed.